Citation Nr: 0331257	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  99-25 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post operative reconstruction, right ankle, status post 
multiple sprains.

2.  Entitlement to a compensable evaluation for right sural 
nerve neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to March 
1999.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from separate rating decisions by the Buffalo, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a July 1999 rating decision, the RO 
granted service connection for right ankle disability and 
assigned an initial non-compensable evaluation.  A February 
2000 RO decision increased the disability rating to 10 
percent effective to the date of claim; March 12, 1999.  In 
that decision, the RO also granted service connection for 
right sural nerve neuropathy and assigned an initial non-
compensable evaluation.  The Board remanded this case to the 
RO in February 2001 for additional development.  The RO has 
completed the development requested by the Board and, 
following continued denials, has returned the case to the 
Board for further appellate review.  Service connection and 
a 10 percent rating are also in effect for scarring of the 
right ankle; however, the rating assigned for the scar is 
not an issue before the Board.


FINDINGS OF FACT

1.  The veteran's right ankle disability, status post 
reconstructive repair, is manifested by pain on movement, 
weakness, swelling, decreased range of motion, decreased 
strength, and functional impairment.  His overall disability 
picture more closely approximates marked limitation of ankle 
motion.

2.  The veteran's right sural nerve neuropathy is manifested 
by a wholly sensory loss of mild degree involving the area 
from the lateral malleolus to the 4th and 5th toes.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, for 
post operative reconstruction, right ankle, status post 
multiple sprains have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.40, 4.45, 4.7, 
4.71a, Diagnostic Code 5271 (2003).

2.  The criteria for a compensable initial rating for right 
sural nerve neuropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8622 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

Initially, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law during the pendency of this appeal.  In pertinent 
part, this law redefined VA's notice and duty to assist 
requirements.  See 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  The RO has reviewed the claims under the VCAA 
provisions.

The Court has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id.  

By virtue of a Statement of the Case (SOC) and Supplemental 
Statements of the Case (SSOC), the RO has periodically 
advised the veteran of the evidence obtained and reviewed in 
deciding the claims as well as the Reasons and Bases in 
arriving at its findings of fact and conclusions.  A 
February 2001 Board remand advised the veteran of the 
evidence still required to substantiate the claims on 
appeal, and the efforts to be undertaken to obtain such 
evidence.  By letter dated March 12, 2001, the RO 
specifically advised the veteran of the section 5103 
requirements and the relative duties on the part of himself 
and VA in developing the claims.  At that time, the veteran 
was advised of the evidence necessary to substantiate his 
claims, and the evidence and information that the veteran 
could provide to VA in order to assist him with his claims.  
On this record, the Board finds that the provisions of 
38 U.S.C.A. § 5103 have been satisfied.

The provisions of 38 U.S.C.A. § 5103A require VA to make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this case, 
VA has obtained the veteran's service medical records, his 
Army National Guard (ARNG) medical records, and his VA 
clinic records.  The veteran has not identified any further 
evidence or information pertinent to his claims on appeal, 
and there are no outstanding requests to obtain any further 
medical and/or other evidence.  Accordingly, the Board finds 
that the requirements of 38 U.S.C.A. § 5103A have been 
satisfied.

The provisions of 38 U.S.C.A. § 5103A(d) require VA to 
obtain medical examination or opinion if necessary to make a 
decision on a claim.  VA has provided the veteran orthopedic 
and neurology examinations for his right ankle disability.  
Pursuant to the Board's February 2001 remand order, the RO 
obtained an orthopedic examination which included an 
assessment of functional disability as required by 38 C.F.R. 
§§ 4.40 and 4.45.  See Deluca v. Brown, 8 Vet. App. 202 
(1995).  The veteran has voiced complaint that his VA 
examination reports do not adequately report his subjective 
complaints, but the Board notes that his physical therapy 
notes provide extensive corroboration of his subjective 
complaints.  See Bruce v. West, 11 Vet. App. 405 (1998) 
(additional VA examination unnecessary where lay statements 
of symptoms which were readily observable and centered on 
matters within lay knowledge and personal observation).  The 
Board, therefore, finds that the provisions of 38 U.S.C.A. 
§ 5103A(d) have been satisfied.  The Board further finds 
that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating his 
claims and that the requirements of the VCAA have been met.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for 
response.  Although this period is less than the statutory 
one-year period provided for response, the Board concludes 
that the veteran was not prejudiced by the notice in this 
case because more than one year has passed since the veteran 
received the VCAA letter and he has expressed a desire to 
waive a 60 day waiting period (see his June 2003 response to 
a supplemental statement of the case) and wanted his appeal 
forwarded to the Board for final decision.  Accordingly, 
since more than 2 years has passed since the original VCAA 
letter and no additional information has been provided by 
the veteran concerning any possible evidence that might be 
supportive of his claim, the Board will proceed with 
appellate consideration. 


II.  Factual summary

The veteran served on active duty from March 1996 to March 
1999.  His service medical records reflect a history of 
multiple ankle sprains with instability.  A magnetic 
resonance imaging (MRI) scan demonstrated the absence of the 
anterior lateral ligaments, and he underwent reconstructive 
surgery in November 1998.  The operative report notes that 
the sural nerve was isolated and protected throughout the 
procedure.  His separation examination, dated February 1999, 
demonstrated decreased range of motion of the right ankle 
secondary to his surgery.

On his initial VA joints examination in August 1999, the 
veteran complained of constant right ankle pain which was 
aggravated by cold and damp weather.  He had daily swelling 
which, by days end, was so severe that he found it necessary 
to loosen his ankle brace and shoe.  His pain was aggravated 
with activities such as using stairs, and entering and 
exiting his automobile.  He was unable to perform activities 
such as running and playing sports.  He obtained a moderate 
relief of symptoms with Ibuprofen.  On physical examination, 
his gait was unguarded.  He was wearing an elastic and 
Velcro brace on the right ankle.  There was sensory loss 
over the lateral malleolus, and subjective tenderness 
inferior to the lateral malleolus.  There was no evidence of 
soft tissue swelling or joint effusion.  His range of motion 
measured 0 degrees of dorsiflexion, 45 degrees of plantar 
flexion, and 0 degrees of eversion, inversion and 
supination.  His movements appeared to be pain-free.  Stress 
testing revealed no evidence of laxity of the ligamentous 
structures.  His x-ray examination was significant only for 
a retained staple in the os calcaneus.  The examiner offered 
diagnoses of status post multiple right ankle sprains and 
status post surgical reconstruction of ligamentous tears.

In November 1999, the veteran appeared before the RO and 
testified to constant right ankle pain and swelling.  His 
ankle pain was worse in the morning, and aggravated with 
activities such as walking, stairs, exercise, etc.  He 
perceived himself as walking with a limp, and reported an 
inability to use his right ankle for extended periods of 
time.  Generally, he was unable to move his ankle up, or 
move it in and up.  He was able to move his ankle down, but 
that movement was painful.  He noticed right ankle 
tightening with weather changes.  He usually wore a brace.  
He received some increased range of motion and strength with 
physical therapy.  He also reported a sensory loss beginning 
at the scar region to the 4th and 5th toes of his right foot.  
He treated his symptoms with Ibuprofen as well as elevation 
with ice during periods of swelling.  He disagreed with the 
August 1999 examination results inasmuch as his movements 
upon testing were painful, and that he observed his ankle as 
being swollen and discolored.  He generally agreed that his 
range of motion findings of 0 degrees of dorsiflexion and 45 
degrees of plantar flexion were accurate.

VA examination in December 1999 noted the veteran's report 
of daily flare-ups of right ankle disability lasting most of 
the day with a two-hour period of inability to function.  He 
reported additional complaint of redness and heat sensation 
during swelling episodes.  On physical examination, he 
ambulated into the examination room with a normal gait and 
good heel to toe progression.  There was no evidence of 
swelling or joint effusion.  On passive range of motion, 
there was diffuse pain along the lateral joint line and 
lateral malleolus area, but no crepitation.  His bilateral 
pulses were present and equal.  His range of motion without 
pain was measured as 15 degrees of dorsiflexion, 50 degrees 
of plantar flexion, 5 degrees of inversion, eversion, 
subtalar inversion and subtalar eversion, and 3 degrees of 
transverse dorsal eversion and inversion.  Stress testing 
revealed pain along the lateral medial joint line or lateral 
malleolus region on varus stressing.  His anterior 
talofibular, calcaneofibular and deltoid ligaments appeared 
to be intact, but there seemed to be some tightness of the 
anterior ligaments.  His sensory examination revealed 
hyperesthesia and decreased sensation running through the 
lateral malleolus down to the 4th and 5th toes of the right 
foot.  Manual muscle testing (MMT) revealed 2/-5 strength of 
the peroneous tertius due to inability to revert the right 
ankle, 2-/5 strength of the tibialis posterior due to 
inability to plantar flex and invert the right foot and 
ankle with full range, and 2-/5 of the peroneus longus and 
brevis due to inability to plantar flex and evert the right 
ankle and foot.  Otherwise, the remainder of examination 
demonstrated full muscle strength.  An MRI examination 
revealed findings suggestive of tenosynovitis involving the 
peroneal tendons and possible mild tendonitis.  He was given 
a diagnosis of status post right ankle open reduction with 
internal fixation status post ligamentous reconstruction.

A January 2000 VA peripheral nerves examination included 
right ankle examination findings of 4/5 strength of 
dorsiflexion (DF) and the extensor hallucis longus (EHL), 
decreased range of motion due to pain with dorsiflexion to 
neutral and no inversion or eversion, palpable tenderness 
laterally, and decreased peripheral pulses (PP) and light 
touch sensation of the right lateral foot including the 
dorsal of the 4th and 5th toes.  Nerve conduction velocity and 
electromyograph (NCV/EMG) studies were significant for an 
absent right sural nerve response, and resulted in a 
diagnosis of right sural nerve neuropathy.

A June 2000 ARNG retention examination noted the veteran's 
complaint of right ankle pain with daily swelling.  He was 
given an assessment of right ankle with degenerative 
arthritis.  He was not participating in his monthly drills 
or performing his assigned military occupational specialty 
(MOS) due to his right ankle disability.  He was recommended 
for a medical board evaluation.

An October 2000 VA clinic record noted findings of minimal 
effusion around the lateral malleolus, positive tenderness, 
dorsiflexion of less than 10 degrees, plantar flexion of 35-
40 degrees, and less than 5 degrees of inversion and 
eversion.  At that time, he was recommended for physical 
therapy (PT) program.  A November 2000 PT consultation 
revealed decreased range of right ankle motion measured as 
neutral dorsiflexion, 40 degrees of plantar flexion, and 5 
degrees of inversion and eversion.  His strength level was 
within functional limits measuring about 4/5 on inversion 
and eversion secondary to pain.  His proprioception was 
decreased on the right foot lasting only 10 seconds on the 
single leg stance.  He ambulated with the right foot more 
pronated than the left, and performed an early heel rise on 
the right.  His flexibility demonstrated some moderate 
length restrictions to the right calf muscle and hamstrings.  
He was assessed as having a right ankle disability with some 
weakness and decreased mobility as well as abnormal 
mechanics during gait secondary to status post right ankle 
reconstruction.  He reported 7/10 pain.  Thereafter, he 
underwent PT involving therapeutic exercises, moist heat, 
high volt electrical stimulation and massage.  He was 
discharged for home exercise program the next month with 
improvement in symptoms except for his inversion deficit 
secondary to his prior surgery.  Thereafter, he received 
several injections to the right ankle and prescribed non-
steroidal anti-inflammatory drugs (NSAIDS) and orthotic 
shoes.  He reported an improvement of symptoms, but his 
right ankle still did not invert to neutral.  He denied 
complaint of pain in December 2001.  A May 2002 clinic 
record explained that the veteran had a history of acute 
flare-ups of sinus tarsal right foot secondary to lack of 
eversion due to an over-tightened Watson-Jones lateral ankle 
stabilization procedure.  A June 2002 clinic record noted 
his report of being asymptomatic, and inquiring as to what 
activities he could perform.  

A September 2002 VA orthopedic examination noted the 
veteran's complaint of right ankle pain and give-way.  He 
reported "4/10" pain and wore an "Aircast" with arch 
supports as an external walking aid.  He was noted to have a 
diagnosis of sinus-tarsi syndrome secondary to limited 
motion of his ankle secondary to his 1998 surgery.  His 
physical examination was significant for tenderness over the 
lateral malleolus and calcaneal staple with minimal swelling 
in the area.  His sural nerve paresthesias were present.  
His right ankle lacked 10 degrees of active plantar flexion 
and 5 degrees of active dorsiflexion.  His subtalar motion 
was somewhat diminished.  There was no evidence of ankle 
effusion.  His x-ray examination showed changes of old 
surgery at the lateral malleolus, no narrowing of the ankle 
joint, and a minimally prominent calcaneal staple under the 
malleolus.  

The veteran underwent another VA orthopedic examination in 
January 2003.  His right ankle demonstrated 15 degrees of 
dorsiflexion, and 35 degrees of plantar flexion.  After 
repetitive flexion and extension, his right ankle 
demonstrated 10 degrees of dorsiflexion and 30 degrees of 
plantar flexion with pain beginning at 25 degrees.  His 
range of motion with resistance by two pound weight on the 
dorsum of the foot resulted in 10 degrees of dorsiflexion 
and 30 degrees of plantar flexion.

Thereafter, the record next reflects that the veteran 
underwent a VA clinic evaluation in July 2003.  At that 
time, he reported continued difficulty with right ankle pain 
with stiffness, swelling and difficulty with activities such 
as standing and walking, especially on uneven surfaces.  He 
also had difficulties with stairs and was unable to run.  
His symptoms were worse with cold and damp weather.  On 
examination, he had significant tenderness over the lateral 
malleolus and calcaneal staple.  He had paresthesias over 
the sural nerve.  His range of motion measured 5 degrees of 
dorsiflexion and 20 degrees of plantar flexion.  He had no 
active inversion or eversion.  There was no evidence of 
ankle effusion.  His dorsiflexion and plantar flexion 
strength was 4/5.  It was noted that his limitations were 
related to his prior surgery.

III.  Applicable law and regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In its 
evaluation, the Board shall consider all information and lay 
and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

IV.  Initial rating - right ankle disability

The severity of an ankle disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities at 38 C.F.R. 4.71a 
(2003).  The RO has currently assigned a 10 percent rating 
for the veteran's post operative reconstruction, right 
ankle, status post multiple sprains under Diagnostic Codes 
5271.  This rating contemplates moderate limitation of ankle 
motion under Diagnostic Code 5271.  Normal range of motion 
of the ankle is measured as 0-20 degrees of dorsiflexion and 
0-45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2003).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. § 
4.10 (2003).  Ratings based on limitation of motion do not 
subsume the various rating factors in 38 C.F.R. §§ 4.40 and 
4.45, which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition 
against pyramiding in 38 C.F.R. § 4.14, do not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-
ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995).  In 
other words, when 
rated for limitation of motion, a higher rating may be 
assigned if there is additional limitation of motion from 
pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2003).  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

In this case, the veteran has described his right ankle 
disability as primarily manifested by pain, weakness, 
swelling and decreased range of motion with increased 
symptoms on use or weather changes.  He also reports having 
an abnormal gait.  His VA findings confirm decreased range 
of motion of the right ankle which, during the appeal 
period, has ranged from 0 to 15 degrees of dorsiflexion, 20 
to 50 degrees of plantar flexion, and 0 to 5 degrees of 
inversion and eversion.  His January 2003 VA orthopedic 
examination demonstrated an additional 5 degree loss of 
motion with repetitive use.  There is also decreased muscle 
strength in the right ankle area as demonstrated by MMT.  
With application of 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§§ 4.3, 4.7, 4.40 and 4.45, the Board finds that the 
veteran's overall disability picture more closely 
approximates marked limitation of motion of the right ankle.  
Thus, a 20 percent rating is warranted under Diagnostic Code 
5271.

The Board further finds, however, that the preponderance of 
the evidence is against a higher still rating for the 
veteran's right ankle disability.   A higher rating for 
right ankle disability would require evidence of ankylosis 
which is not demonstrated by the evidence of record.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2001).  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988) 
(ankylosis refers to immobility and consolidation of a joint 
due to disease, injury, or surgical procedure).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 have been applied 
in favor of the veteran in assigning the 20 percent rating, 
and the Board finds no further rating criteria applicable to 
the disability at hand.

In so deciding, the Board has considered the veteran's 
descriptions of his right ankle disability as both competent 
and credible.  His descriptions of right ankle pain, 
weakness, swelling and limitation of motion have been relied 
upon in assigning his 20 percent rating.  The evidence of 
record, however, does not support a higher rating still for 
his right ankle disability.  He has not alleged, and the 
medical evidence does not establish, the presence of right 
ankle ankylosis.  Furthermore, the benefit of the doubt has 
been resolved in his favor.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2003).



V.  Initial rating - right sural nerve disability

The severity of a neurologic condition is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities at 38 C.F.R. 
§§ 4.20-4.124a.  The veteran has been diagnosed with right 
sural nerve neuropathy by electrodiagnostic testing.  The 
provisions of 38 C.F.R. § 4.124a provide evaluations of 
diseases of the peripheral nerves.  Ratings under these 
provisions are according to complete paralysis of a nerve or 
varying degrees of "incomplete paralysis."  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (2002).

In evaluating peripheral nerve injuries, attention is given 
to the site and character of the injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.  38 C.F.R. § 4.120 (2003).  Neuritis of a 
peripheral nerve characterized by loss of reflexes, muscle 
atrophy, sensory disturbances, and constant pain, at time 
excruciating, are rated on the scale provided for nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  38 C.F.R. § 4.123 (2003).  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, or with sciatic 
nerve involvement, for moderately severe, incomplete 
paralysis.  Id.  Neuralgia of a peripheral nerve, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate, 
incomplete paralysis.  38 C.F.R. § 4.124 (2003).

The RO has rated the veteran's right sural nerve neuropathy 
as injury to the musculocutaneous nerve (superficial 
peroneal) under Diagnostic Code 8522 (nerve paralysis with 
weakening of foot eversion), Diagnostic Code 8622 (neuritis) 
and Diagnostic Code 8722 (neuralgia).  A non-compensable 
rating is assigned for "mild" incomplete paralysis.  Ratings 
of 10 percent and 20 percent are assigned for "moderate" and 
"severe" incomplete paralysis, respectively.  A 30 percent 
rating is warranted for complete paralysis with eversion of 
foot weakened.

The medical evidence of record demonstrates that the veteran 
manifests right sural nerve neuropathy which, by the 
veteran's own descriptions, is limited to a sensory loss 
along the lateral malleolus to the 4th and 5th toes.  There is 
no medical evidence nor lay description that this sensory 
loss is more than mild in degree, is manifested by organic 
changes, or results in functional loss of use so as to 
contemplate consideration of a higher rating for moderate 
incomplete paralysis.  Rather, the medical opinion of record 
attributes the functional deficits in the right ankle area 
to the Watson-Jones lateral ankle stabilization procedure 
performed in service.  The evidence, therefore, establishes 
a wholly sensory loss of mild degree which, under Diagnostic 
Code 8622, is non-compensable.  There is no doubt of 
material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).

VI.  Extraschedular consideration

The Board finally notes that the RO has not referred the 
veteran's claim to the VA Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  A referral under this provision is only 
warranted where the disability in question presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  While the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and 
address referral under where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC Op. 6-96 (Aug. 16, 
1996).




ORDER

A 20 percent rating for post operative reconstruction, right 
ankle, status post multiple sprains is granted, subject to 
regulations governing awards of monetary benefits

A compensable rating for right sural nerve neuropathy is 
denied.




	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



